UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4105


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON ADRON SINGLETON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Richard Mark Gergel, District Judge. (9:16-cr-00862-RMG-1)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, P.C., Duncan, South Carolina, for Appellant.
Emily Evans Limehouse, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Adron Singleton pled guilty to conspiring to distribute and possess with

intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846 (2012),

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012), and possessing a firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C. § 924(c)(1)(A)(i) (2012). On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), conceding that there are no meritorious issues

for appeal, but questioning whether Singleton’s sentence is substantively unreasonable.

Although notified of his right to do so, Singleton has not filed a pro se supplemental

brief. We affirm the district court’s judgment.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2012) factors, and sufficiently explained the selected sentence. Id. at 49-51.

       If a sentence is free of “significant procedural error,” then we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Id.

at 51. “Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).



                                             2
“Such a presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” Id.

       We conclude that Singleton’s sentence is procedurally and substantively

reasonable. The district court correctly calculated Singleton’s Guidelines range and

allowed Singleton to argue for an appropriate sentence. The district court thoroughly

considered Singleton’s arguments at sentencing, but found that a within-Guidelines

sentence was appropriate in light of the seriousness of the offense, the need to protect the

public, the need to deter others from engaging in criminal conduct, and as just

punishment.    We conclude that Singleton fails to overcome the presumption of

reasonableness accorded to his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for review. We therefore affirm the district court’s

judgment. This court requires that counsel inform Singleton, in writing, of the right to

petition the Supreme Court of the United States for further review. If Singleton requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Singleton.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED



                                             3